Citation Nr: 1828072	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a personality disorder.

2. Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, obsessive compulsive disorder (OCD) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to March 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. However, jurisdiction was transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, CA.

The Veteran was scheduled for a September 2017 Board videoconference hearing. However, the Veteran did not appear for the hearing and to date the Veteran has not requested that the hearing be rescheduled.  In correspondence received from the Veteran in December 2017, he acknowledged and apologized for missing the hearing but did not request the hearing to be rescheduled.  See December 2017 correspondence from Veteran.  As such, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2017). 

The evidence of record demonstrates that the Veteran has been diagnosed with many different psychiatric disabilities.  Because the Veteran's service-connection claim for a personality disorder has been previously denied, the Board will address whether new and material evidence has been received to reopen the claim below.  Although the RO has adjudicated the Veteran's service-connection claim for a psychiatric disability other than personality disorder as one for PTSD alone, the Board recognizes that the Veteran's condition has been variously diagnosed.  As such, the Board will expand the Veteran's claim to include consideration as to whether service connection may be warranted for any acquired psychiatric disability.


FINDINGS OF FACT

1. The RO denied the Veteran's service-connection claim for a personality disorder in an April 2003 rating decision.  The Veteran was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the April 2003 notice of the denial, nor did he submit new and material evidence within that year. 

2. Additional evidence received subsequent to the April 2003 rating decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim for service personality disorder, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The April 2003 RO decision, which denied entitlement to service-connection for a personality disorder, is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017). 

2. New and material evidence has not been received to reopen the Veteran's service-connection claim for a personality disorder.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Final decisions may be reopened by submission of new and material evidence. See 38 U.S.C. § 510 (2012); 38 C.F.R. §§ 3.156, 20.1105 (2017).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.   

The Veteran filed a service-connection claim for a personality disorder in March 2003.  The RO denied the claim in an April 2003 rating decision.  In that decision, the RO observed that the Veteran's service treatment records showed that the Veteran was diagnosed with personality disorder during service, and that because of this disability, he was recommended for separation.  The RO found that personality disorders are not subject to service connection, and that the claim must be denied.  See 38 C.F.R. § 3.303(c).

The Veteran was notified of the denial of service connection in a letter dated in the same month, and he did not appeal the denial within the applicable one-year period.  In fact, in correspondence received in May 2003, the Veteran expressed that he understood that personality disorder is not a ratable disability and then he would not seek further action on the issue.  See May 2003 statement in support of claim. Moreover, a review of the record failed to show receipt of evidence between April 2003 and April 2004 that would be considered "new and material" under the provisions of 3.156(b).  Accordingly, the May 2003 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).

Of record at the time of this final denial were the Veteran's service treatment records, which documented the Veteran's treatment for personality disorder in service.  

The Veteran filed an application to reopen his personality disorder claim in May 2011.  A September 2013 rating decision did not reopen the claim.  The Veteran disagreed, and perfected this appeal.

Since the April 2003 rating decision, evidence received by VA has included reports of ongoing treatment for various psychiatric disabilities, to include personality disorder.  [As discussed in the Introduction above, and in the Remand section below, the Veteran service-connection claim for an acquired psychiatric disability other than personality disorder is addressed separately].  Also added to the record is a report of an April 2015 VA contracted examination, which similarly identified the presence of a personality disorder.  The Board finds that the Veteran's records of ongoing treatment for personality disorder, and diagnoses of a personality disorder are cumulative of evidence in existence prior to the April 2003 rating decision, and do not relate to an unestablished fact necessary to substantiate the claim

Service personnel records also have been added to the file in June 2013.  The Board has reviewed these records, and finds that they are not relevant to the Veteran's service-connection claim for a personality disorder.  As such, the provisions of 38 C.F.R. § 3.156(c) are not for application.

The Veteran has also submitted lay statements in furtherance of his psychiatric disability claims, but as they pertain to his personality disorder, they are not considered new and material.  Indeed, the Veteran for example, makes no assertion, nor has he submitted any evidence, indicating that his personality disorder was misdiagnosed or should be characterized as an acquired disability.   Indeed, as noted above, personality disorders are not disabilities subject to service connection as a matter of VA regulation.  See 38 C.F.R. §§ 3.303(c).  After review of the lay and medical evidence added to the file since the April 2003 rating decision, the Board finds that no new and material evidence has been received that is sufficient to reopen the Veteran's claim.  The Veteran's application to reopen his service-connection claim for a personality disorder is denied.


ORDER

New and material evidence has not been received sufficient to reopen the Veteran's service-connection claim for a personality disorder.


REMAND

Additional evidentiary development is necessary before a decision on the merits can be reached as to the Veteran's service-connection claim for an acquired psychiatric disability.

The Veteran's service treatment records show that the Veteran underwent a clinical psychiatric evaluation upon entry into service in May 2001, at which time the examiner indicated, "Based on clinical interview I find no current psychiatric diagnosis.  Applicant is fit for military service."  See a May 14, 2001 Consultation Sheet.   This finding was added to page 2 of the Veteran's May 1, 2001 entrance examination on May 14, 2001.  Subsequently, a February 3, 2003 Report of Mental Status Evaluation, shows that the Veteran was assessed as having an Axis I diagnosis of Major Depressive Disorder, Alcohol Dependence, in partial remission, and Marijuana Abuse during service.  An Axis II diagnosis of Antisocial Traits was also noted at that time.  Indeed, the Veteran was discharged in March 2003 due to personality disorder.

The Veteran has been seeking treatment with VA for his psychiatric disabilities since service.  From 2003 to today, in addition to personality disorder, the Veteran has been diagnosed at various times with depressive disorder, anxiety disorder, mood disorder, obsessive compulsive disorder, dysthymic disorder, PTSD, psychotic disorder not otherwise specified (NOS), marijuana use disorder and methamphetamine use disorder.  
The Veteran was afforded a VA contract examination in April 2015.  At that examination, the examiner diagnosed the Veteran exclusively with personality disorder, marijuana use disorder and methamphetamine use disorder.  The examiner made no mention of the Veteran's prior diagnoses, nor did he opine as to whether any other disability, if existing, could be related to service, to include his in-service assessment for depressive disorder.  A remand is required to afford the Veteran another VA examination to (1) clarify all diagnoses, and (2) assess the probability that the Veteran has a psychiatric disability, other than personality disorder, that first manifested in service, or is otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit, or authorize VA to obtain 
on his behalf, any records of medical care pertaining to his mental health that are not currently of record.  Updated VA treatment records, if existing, should be obtained and associated with the file.

2.  Schedule the Veteran for a VA psychiatric 
examination.  A copy of the claims file should be sent to, and reviewed by the VA examiner.  The examiner should take a history from the Veteran as to the progression of his claimed disability.  Upon review of the record, interview of the Veteran, and any testing deemed necessary, the examiner should respond to each of the following:

a.) Clarify the Veteran's diagnoses.  If the Veteran's only psychiatric disability is a personality disorder and/or a substance abuse disorder, this should be made clear, with an explanation as to how you know this to be the case.  Please note that prior treatment records show treatment for depressive disorder, anxiety disorder, mood disorder, obsessive compulsive disorder, dysthymic disorder, PTSD, psychotic disorder not otherwise specified (NOS), marijuana use disorder and methamphetamine use disorder.  

b.) If PTSD is diagnosed, please identify the stressors upon which the disability is based.  

c.) For any acquired psychiatric disability identified other than PTSD, is it at least as likely as not (50 percent or greater probability) that such had onset in, or is otherwise related to the Veteran's period of service?  In providing a response, please specifically comment upon the Veteran's in-service Axis I diagnosis of Major Depressive Disorder, in February 2003.  To the extent any disability is related to one of the Veteran's claimed in-service stressors, this should also be made clear. 

All opinions should be supported by a clinical explanation or rationale.  

3. Then, readjudicate the issue on appeal-namely, entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, obsessive compulsive disorder, and PTSD.  If the benefit sought on appeal is denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


